If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


JEFF T. HARMON,                                                    UNPUBLISHED
                                                                   July 22, 2021
               Petitioner-Appellant,

v                                                                  No. 353641
                                                                   Tax Tribunal
DEPARTMENT OF TREASURY,                                            LC No. 19-003888-TT

               Respondent-Appellee.


Before: BORRELLO, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

        Petitioner appeals as of right the final opinion and judgment of the Michigan Tax Tribunal
(MTT) upholding respondent’s denial of petitioner’s request for a principal residence exemption
(PRE) for tax years 2015 through 2018. Petitioner argues that the MTT erred by determining that
he had not occupied the subject property as his principal residence and that he therefore was not
eligible for the claimed PRE. For the reasons set forth in this opinion, we affirm.

                                       I. BACKGROUND

       In December 2013, petitioner bought a parcel in Brownstown Charter Township, Michigan
(the Brownstown property) and filed a PRE affidavit with respect to the Brownstown property.
However, on the PRE affidavit for the Brownstown property, petitioner listed his parents’ address
in Taylor, Michigan as his mailing address. According to petitioner, the snow removal service
hired by his homeowner’s association knocked down his mailbox at the Brownstown property on
two occasions shortly after he moved into the home. Because he was worried that he would not
receive important mail, petitioner decided to keep his mailing address at his parents’ home in
Taylor and also rent a post office box in Rockwood, Michigan.

        Petitioner became seriously ill in late 2015 and was unable to care for himself after
undergoing multiple surgeries in 2016. He was hospitalized, went to a nursing facility for
rehabilitation, and continued his recovery under his parents’ care at the Taylor address.

       In October 2018, respondent sent petitioner a Principal Residence Exemption Denial
Notice stating that respondent was denying the PRE on the Brownstown property for tax years


                                               -1-
2015 through 2018 because petitioner had not occupied the Brownstown property as his principal
residence. Petitioner appealed the denial to respondent, which held an informal conference and
ultimately upheld the denial of the PRE.

        Petitioner appealed to the MTT, arguing that he occupied the Brownstown property as his
principal residence and that he only lived elsewhere while he was recovering from his illness, thus
qualifying him for a statutory exception to the occupancy requirement because he did not establish
a new principle residence while he was recovering from his illness and also satisfied the other
requirements for that exception. Petitioner presented evidence that included a durable power of
attorney he granted to his mother in February 2016, correspondence regarding his medical
diagnosis and disability, and utility bills for service at the Brownstown property. Petitioner
maintained that he consistently used his parents’ address for all financially related matters because
of the durable power of attorney granted to his mother and because his mother prepared his tax
returns.

        Respondent presented evidence that included petitioner’s voter registration information,
which depicted that petitioner was registered to vote at his parents’ address, as well as other
addresses in Taylor, but did not show that he had ever been registered to vote at the Brownstown
property address. Respondent also produced evidence of petitioner’s vehicle registration
information showing a vehicle registered in petitioner’s name to his parents’ address from 2014 to
2018. Additionally, respondent submitted as evidence petitioner’s 2014, 2015, 2016, 2017, and
2018 Michigan Income Tax Returns, all of which listed petitioner’s parents’ address as petitioner’s
address. Respondent also submitted a copy of petitioner’s driver’s license that was issued on
November 26, 2018, with the Brownstown property address on it, as well as evidence showing that
this driver’s license was mailed to petitioner at his Rockwood post office box. The evidence
related to this license seems to indicate that there was an address change effective December 5,
2018. Evidence of petitioner’s historical driver’s license information indicated that petitioner had
previously used a Taylor address different than his parents’ address, his post office box, the
Brownstown property, and his parents’ address for purposes of his driver’s license.1

       The MTT considered the evidence submitted by both parties and found that petitioner had
not demonstrated that he occupied the Brownstown property as his principal residence before,
during, or after his illness, and it concluded that he had not satisfied the requirements for the
medical exception to the occupancy requirement because he had not previously occupied the
Brownstown property. The MTT concluded that the Brownstown property was not entitled to a
PRE for tax years 2015 through 2018. This appeal followed.




1
  This information does not contain the dates for which each of these addresses was used.
Nonetheless, petitioner does not appear to contest that he did not change his driver’s license
address to the Brownstown property address during the tax years now at issue in this appeal.
Petitioner also appeared to concede in his written filings in the MTT that he did not change his
driver’s license address to the Brownstown property address during the tax years now at issue in
this appeal. Petitioner instead essentially argued that he consistently used his parents’ address and
his post office box as his mailing addresses while continuing to reside at his Brownstown property.


                                                -2-
                                          II. ANALYSIS

       Petitioner argues that the MTT erred by determining that he had not occupied the subject
property and by concluding that he had not satisfied the requirements for the medical exception to
the occupancy requirement.

        “Absent fraud, our review of MTT decisions is limited to determining whether the MTT
erred in applying the law or adopted a wrong legal principle.” VanderWerp v Plainfield Charter
Twp, 278 Mich App 624, 627; 752 NW2d 479 (2008). Statutes creating tax exemptions are
narrowly construed in favor of the taxing authority, and the person claiming a tax exemption bears
the burden of proving he or she is entitled to a tax exemption. Estate of Schubert v Dep’t of
Treasury, 322 Mich App 439, 447-448; 912 NW2d 569 (2017).

        “When the Tribunal’s findings of fact are supported by competent, material, and substantial
evidence on the whole record, those findings are conclusive.” Id. at 447. Substantial evidence is
“more than a scintilla of evidence, although it may be substantially less than a preponderance of
the evidence.” Drew v Cass Co, 299 Mich App 495, 499; 830 NW2d 832 (2013) (quotation marks
and citation omitted). This Court has stated that substantial evidence is evidence that “a reasonable
mind would accept as sufficient to support the conclusion.” Great Lakes Div of Nat’l Steel Corp
v City of Ecorse, 227 Mich App 379, 389; 576 NW2d 667 (1998).

        “ ‘Michigan’s principal residence exemption, also known as the “homestead exemption,”
is governed by §§ 7cc and 7dd of the General Property Tax Act, MCL 211.7cc[2] and MCL
211.7dd.’ ” Estate of Schubert, 322 Mich App at 448 (citation omitted). MCL 211.7cc(1) provides
in relevant part that a “principal residence is exempt from the tax levied by a local school district
for school operating purposes . . . if an owner of that principal residence claims an exemption as
provided in this section.” MCL 211.7cc(2) provides in relevant part that “[e]xcept as otherwise
provided in subsection (5), an owner of property may claim 1 exemption under this section by
filing an affidavit . . . [that] shall state that the property is owned and occupied as a principal
residence by that owner of the property on the date that the affidavit is signed . . . .” (Emphasis
added.) This Court has explained that “a person claiming a PRE on a property must establish that
he or she owned and occupied the property as a principal residence for each year that the exemption
is claimed.” Estate of Schubert, 322 Mich App at 451. “Principal residence” means “the 1 place
where an owner of the property has his or her true, fixed, and permanent home to which, whenever
absent, he or she intends to return and that shall continue as a principal residence until another
principal residence is established.” MCL 211.7dd(c).

       The term “occupied,” which is at the center of the dispute in the present case, is not defined
in MCL 211.7cc or MCL 211.7dd. This Court has explained the meaning of “occupied” in this
context as follows:




2
  MCL 211.7cc was amended, effective June 24, 2020, by 96 PA 2020. However, the language in
this statute relevant to the issues presented in the instant appeal and contained in subsections (1),
(2), (5), and (8), quoted throughout this opinion were unaffected by the amendment.


                                                -3-
       Merriam-Webster’s Collegiate Dictionary (11th ed.) defines “occupy,” in relevant
       part, as “to reside in as an owner or tenant.” In turn, “reside” is defined as “to dwell
       permanently or continuously: occupy a place as one’s legal domicile.” Id.; see also
       [EldenBrady v City of Albion, 294 Mich App 251, 259; 816 NW2d 449 (2011)]
       (defining “unoccupied” as used in MCL 211.7dd(c) as meaning without a human
       tenant or resident). Accordingly, it is clear that a person must dwell either
       permanently or continuously at a property to “occupy” the property. [Estate of
       Schubert, 322 Mich App at 449-450.]

        Petitioner, as the person claiming the tax exemption, was required to “present evidence
linking” him to the Brownstown property as the claimed principal residence. Id. at 454. Such
evidence may be presented “in the form of testimony or documentary evidence.” Id. “Generally,
documentary evidence relevant to whether a person occupies the property as his or her principal
residence can include utility bills, driver’s licenses, tax documents, other documents showing the
petitioner’s address, and voter registration cards. No single document is conclusive.” Id. at 454-
455 (citation omitted).

        Finally, there is an exception in MCL 211.7cc(5), on which petitioner relies in this case,
that allows an owner to retain a PRE on the property while residing elsewhere for purposes of
convalescence so long as certain conditions are met. MCL 211.7cc(5) provides, in relevant part:

       An owner of property who previously occupied that property as his or her principal
       residence but now resides in a nursing home, assisted living facility, or, if residing
       there solely for purposes of convalescence, any other location may retain an
       exemption on that property if the owner manifests an intent to return to that property
       by satisfying all of the following conditions:

              (a) The owner continues to own that property while residing in the nursing
       home, assisted living facility, or other location.

               (b) The owner has not established a new principal residence.

              (c) The owner maintains or provides for the maintenance of that property
       while residing in the nursing home, assisted living facility, or other location.

            (d) That property is not leased and is not used for any business or
       commercial purpose.

        In this case, petitioner contests the MTT’s finding that he did not occupy the Brownstown
property as a principal residence. The MTT, in reaching its conclusion, relied on the record
evidence that petitioner used his parents’ Taylor address for purposes of his driver’s license,
vehicle registration, voter registration, and tax returns during the time period at issue in this case,
which consisted of tax years 2015 through 2018. Our review of the record confirms that this
documentary evidence links petitioner to his parents’ address during the relevant time period.
Moreover, petitioner does not deny this link. Petitioner instead maintains, as he did before the
MTT, that he used his parents’ address as his mailing address to ensure that he actually received
important mail while continuing to reside at the Brownstown property. The MTT implicitly
rejected this argument, finding that petitioner’s longstanding pattern of using of his parents’


                                                 -4-
address for important legal documents demonstrated that he was acting in a manner inconsistent
with occupying the Brownstown property as his principal residence.

      Petitioner’s appellate argument essentially amounts to a disagreement with how the MTT
weighed the evidence and resolved conflicting evidence. As this Court has previously explained:

       “The weight to be accorded to the evidence is within the Tax Tribunal’s discretion.”
       Additionally, this Court may not second-guess the MTT’s discretionary decisions
       regarding the weight to assign to the evidence:

               [I]f the administrative findings of fact and conclusions of law are
               based primarily on credibility determinations, such findings
               generally will not be disturbed because it is not the function of a
               reviewing court to assess witness credibility or resolve conflicts in
               the evidence. A reviewing court may not set aside factual findings
               supported by the evidence merely because alternative findings could
               also have been supported by evidence on the record or because the
               court might have reached a different result. [Drew, 299 Mich App
               at 501 (citations omitted; alteration in original).]

       Therefore, petitioner’s appellate argument does not demonstrate that the MTT erred
because even if another result could also be supported by the record, we may not set aside the
MTT’s factual findings on that basis. Id. The evidence linking petitioner to his parents’ address
throughout the relevant time period was sufficient to allow a reasonable mind to accept the MTT’s
conclusion that petitioner did not occupy the Brownstown property as his principal residence.
Great Lakes, 227 Mich App at 389. Because the MTT’s factual findings were supported by
“competent, material, and substantial evidence on the whole record,” those findings are
“conclusive.” Estate of Schubert, 322 Mich App at 447.

        With respect to the exception at issue in MCL 211.7cc(5), the MTT found that although
petitioner established that he had a medical reason for residing away from the Brownstown
property to convalesce following surgery in February 2016, petitioner nonetheless did not qualify
to maintain a PRE under subsection (5) because he did not establish that he occupied the
Brownstown property as his principal residence at the time preceding his medical issues and
related period of convalescence. The MTT’s conclusion that petitioner did not occupy the
Brownstown property as his principal residence before his illness is supported by the above
described evidence linking petitioner to his parents’ address. Accordingly, this factual finding is
also conclusive because it is supported by competent, material, and substantial evidence on the
whole record. Estate of Schubert, 322 Mich App at 447. Petitioner’s attempts to resist this
conclusion by rearguing the relative strength and weight of the evidence presented to the MTT do
not demonstrate that he is entitled to any relief on appeal because engaging in such analysis is
outside the purview of our appellate review. Drew, 299 Mich App at 501.

        The exception in MCL 211.7cc(5) permitting a property owner to retain a PRE while
residing in a location other than the subject property for purposes of convalescence does not apply
if the property owner did not “previously occup[y]” the subject property. Having found that
petitioner did not previously occupy the Brownstown property as his principal residence, the MTT


                                                -5-
did not make an error of law or adopt a wrong legal principle in determining that petitioner did not
qualify for the exception in MCL 211.7cc(5) on that basis. VanderWerp, 278 Mich App at 627.

       Affirmed.

                                                             /s/ Stephen L. Borrello
                                                             /s/ Deborah A. Servitto
                                                             /s/ Cynthia Diane Stephens




                                                -6-